755 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.WILLIAM KONRAD ELRICH, PLAINTIFF-APPELLANT,v.JOYCE E. WEAVER; JAMES M. CURTRIGHT; DISCIPLINARY COUNSEL OFTHE SUPREME COURT OF OHIO; CLERK OF COURTS, MUNICIPAL COURTCHILLICOTHE, OHIO; ROSS COUNTY CLERK OF COURTS; JAMESDAVISSON; DEBBIE DAVISSON; MARSHA WEAVER AND JOYCE WEAVER,DEFENDANTS-APPELLEES.
NO. 84-3680
United States Court of Appeals, Sixth Circuit.
1/17/85

ORDER
BEFORE:  ENGEL, MERRITT and MILBURN, Circuit Judges.


1
Elrich requests counsel on appeal from the district court's judgment dismissing his complaint in this federal question action.  The district court found that it lacked subject matter jurisdiction.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and Elrich's informal brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Elrich's complaint raises contractual and tort claims against the parties with whom Elrich is involved in litigation in the Ross County, Ohio courts.  Elrich also requests removal of these actions to the federal court.  The district court found that Elrich's claims did not state a cause of action under the federal Constitution or statutes.  28 U.S.C. Sec. 1331.  The court also found that removal of the state court actions would be improper.  28 U.S.C. Sec. 1441.


3
We have carefully examined the record, Elrich's informal brief, and the supplemental papers he has submitted to this Court.  We find that we agree with the conclusions of the district court.


4
The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.